           Case 1:17-vv-00413-UNJ Document 47 Filed 10/24/18 Page 1 of 6




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0413V
                                    Filed: September 5, 2018
                                         UNPUBLISHED


    TERESA TINLEY,
                                                             Special Processing Unit (SPU); Fact
                        Petitioner,                          Hearing; Findings of Fact; Onset;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH                                      Administration (SIRVA)
    AND HUMAN SERVICES,

                       Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                                            FACT RULING 1
Dorsey, Chief Special Master:
        On March 23, 2017, Teresa Tinley (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleges that she suffered left shoulder injuries
caused by an October 30, 2015 influenza (“flu”) vaccination. Petition at 1-2. The case
was assigned to the Special Processing Unit of the Office of Special Masters. For the
reasons discussed below, the undersigned finds that the onset of petitioner’s left
shoulder injuries occurred within 48 hours of her October 30, 2015 influenza
vaccination.




1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
             Case 1:17-vv-00413-UNJ Document 47 Filed 10/24/18 Page 2 of 6



       I.        Procedural History Prior to Hearing
        On March 23, 2017, Ms. Tinley filed her petition (ECF No. 1). On March 28,
2017, she filed medical records marked as Exhibits 1-8 (ECF Nos. 6 and 7). She also
filed a Statement of Completion on March 28, 2017 (ECF No. 9). The initial status
conference was held on May 2, 2017. (ECF No. 11). Additional medical records were
filed as Exhibit 9 on June 7, 2017 (ECF No. 12).
      On October 3, 2017, respondent filed a status report requesting additional
medical records (ECF No. 18). On November 15, 2017, petitioner filed additional
medical records as Exhibits 10 and 11 (ECF No. 21). On December 15, 2017,
respondent submitted a status report requesting 45 days to file a Rule 4(c) Report (ECF
No. 25). This request was granted.
        On January 29, 2018, respondent filed his Rule 4(c) Report (ECF No. 30).
Respondent argued that the medical records “fail[ed] to establish by preponderant
evidence that the vaccine administration caused petitioner to suffer SIRVA. Petitioner
did not complain of shoulder pain to a medical provider until March 22, 2016,
approximately five months after vaccination . . . She did not receive any evaluation or
treatment of her alleged arm pain until a few weeks later, on April 6, 2016. Therefore, it
is not clear that petitioner’s pain began within forty-eight hours of vaccination.”
Respondent’s Rule 4(c) Report at 3-4 (ECF No. 30).
        In the Rule 4(c) Report, respondent further asserted that a special master
“cannot find that a vaccine-related injury occurred based solely upon the claims of
petitioner (see 42 U.S.C. § 300aa-13(a)(1)); it must be substantiated by petitioner’s
medical records, or by a credible expert medical opinion.” Id. at 4. Respondent argued
that in this case “the physicians who evaluated petitioner for her shoulder pain noted the
reported temporal association between the flu shot and the shoulder pain, but no
physician opined that petitioner’s October 30, 2015, flu vaccination was the cause of her
alleged injury.” Id.
       Thereafter, following a status conference held by the staff attorney managing this
case, the undersigned requested that petitioner inform the court how she wished to
proceed in this case. (ECF No. 31). On March 16, 2018, petitioner filed a status report
indicating that she wished to proceed with a hearing (ECF No. 32). A fact hearing was
scheduled, and petitioner was afforded the opportunity to file additional evidence in the
form of an affidavit from her sister (ECF Nos. 33, 34, 36). Petitioner later stated that she
would not be submitting an affidavit from her sister. Petitioner’s Status Report, filed
May 22, 2018 (ECF No. 38).
       II.       Fact Hearing and Ruling
       A fact hearing was held in Washington, D.C., on July 17, 2018. Ms. Tinley was
the sole witness and she appeared via video-conferencing from Pennsylvania with her
attorney. At the conclusion of the hearing, the undersigned informed the parties that
she intended to issue a ruling from the bench. The undersigned stated that her ruling
would resolve whether the onset of petitioner’s symptoms occurred within 48 hours of
vaccination.



                                             2
         Case 1:17-vv-00413-UNJ Document 47 Filed 10/24/18 Page 3 of 6



        Effective for petitions filed beginning on March 21, 2017, SIRVA is an injury listed
on the Vaccine Injury Table (“Table”). See Vaccine Injury Table: Qualifications and Aids
to interpretation. 42 C.F.R. § 100.3(c)(10). Petitioner does not expressly assert a Table
SIRVA claim. Nevertheless, the undersigned determines that regardless of whether
petitioner’s claim is analyzed as a Table claim or a claim asserting that her injuries were
caused in fact by her vaccination, the proper course is to evaluate petitioner’s claim to
determine whether it meets the SIRVA Table requirements, as informed by the
Qualifications and Aids to Interpretation for SIRVA criteria. The criteria are as follows:

       A vaccine recipient shall be considered to have suffered SIRVA if such
       recipient manifests all of the following: (i) No history of pain, inflammation
       or dysfunction of the affected shoulder prior to intramuscular vaccine
       administration that would explain the alleged signs, symptoms,
       examination findings, and/or diagnostic studies occurring after vaccine
       injection; (ii) Pain occurs within the specified time-frame; (iii) Pain and
       reduced range of motion are limited to the shoulder in which the
       intramuscular vaccine was administered; and (iv) No other condition or
       abnormality is present that would explain the patient’s symptoms (e.g.
       NCS/EMG or clinical evidence of radiculopathy, brachial neuritis,
       mononeuropathies, or any other neuropathy).

Id.; see also National Vaccine Injury Compensation Program: Revisions to the
Vaccine Injury Table, 80 Fed. Reg. 45132, Notice of Proposed Rulemaking, July
29, 2015 (citing Atanasoff S, Ryan T, Lightfoot R, and Johann-Liang R, 2010,
Shoulder injury related to vaccine administration (SIRVA), Vaccine 28(51):8049-
8052).

       With these factors in mind, the undersigned made the following preliminary
findings of fact:
       After having reviewed all of the exhibits, the medical records, the records of the
       orthopedist, Dr. Tan, the VAERS report, the affidavit, and heard the testimony
       here today, I issue the following findings of fact:

       The issue requiring this fact hearing held today is whether the onset of
       Petitioner’s symptoms occurred within 48 hours in light of the fact that she did not
       report the problem to a health care provider for approximately five months after
       her flu vaccination.

       The time period for the first symptoms or manifestation of symptoms for a
       shoulder injury related to vaccine administration under the Vaccine Injury Table is
       less than or equal to 48 hours.

       There is no issue as to the date of vaccination, which was October 30th, 2015, or
       the location of vaccination, which was the left arm.


                                              3
  Case 1:17-vv-00413-UNJ Document 47 Filed 10/24/18 Page 4 of 6



Shoulder injury related to vaccine administration manifests as shoulder pain and
limited range of motion occurring after the administration of a vaccine intended
for intramuscular administration in the upper arm. These symptoms are thought
to occur as a result of unintended injection of the vaccine or trauma from the
needle into and around the underlying bursa of the shoulder, resulting in an
inflammatory reaction.

SIRVA is caused by an injury to the musculoskeletal structures of the shoulder,
to tendons, ligaments, bursa, et cetera. A vaccine recipient shall be considered to
have suffered from SIRVA if the recipient manifests all of the following: First, no
history of pain, inflammation or dysfunction of the affected shoulder prior to IM
vaccine administration that would explain the alleged signs, symptoms,
examination, findings and/or diagnostic studies occurring after the vaccine
injection. With regard to this criteria, I find that Ms. Tinley had no history of pain,
inflammation or dysfunction of her left shoulder prior to her flu vaccine
administration. Specifically, the Petitioner’s health history questionnaire
completed on April 6th, 2016, noted no past medical problems and no previous
surgery other than her tubal ligation in 1983, see Exhibit 3 at page 4; also, the
history and the review of symptoms documented by her eye doctor, Dr. David
Grosswald, on April 14th, 2015, at Exhibit 5, page 1, and on April 24th, 2015,
found at Exhibit 5, page 6. That is also consistent with her testimony here today.

The next criteria for SIRVA is that the pain occur within the specified time frame
of less than or equal to 48 hours. As to onset, I find that based on the Petitioner’s
affidavit and her testimony today, as well as numerous entries in the medical
records, including the onset documented in the VAERS report dated March 22nd,
2016, which lists the adverse event onset of October 31st, 2015, see Exhibit 6 at
page 1; the patient questionnaire completed by the Petitioner on April 6th, 2016,
which states that the date of injury or first symptoms was October 30th, 2015,
and that she had pain immediately which progressively worsened, see Exhibit 3
at page 3; the note by Karen Richard Reynolds, family nurse practitioner, on May
25th, 2016, which states that when the flu shot was given, it felt like something
tore in her arm, Exhibit 2 at page 1; the note by Miranda Stone, physician
assistant on June 9th, 2016, which states that when Ms. Tinley got the flu
vaccine on October 30th, 2015, and since that time, her arm has been in pain,
see Exhibit 2 at page 4; and all of the physical therapy records beginning with the
initial evaluation by Stevi Wheeler on -- in June 2016, which all document date of
onset to be October 30th, 2015, see Exhibit 4 at pages 7, 10, 13 and 15.

Based on all of these medical records and the testimony and affidavit, I find that
onset of pain was immediately when the flu vaccine was administered and that
this was in the specified time frame of 48 hours.

The next criteria is that the pain and reduced range of motion be limited to the
shoulder in which the IM injection was administered. I find that based on the
Petitioner’s testimony here today and the medical records that Petitioner’s pain

                                       4
         Case 1:17-vv-00413-UNJ Document 47 Filed 10/24/18 Page 5 of 6



      and reduced range of motion are limited to her left shoulder in which the vaccine
      was administered. I also base this finding on the demonstration by the Petitioner
      here during the hearing.

      The next criteria is that there be no other condition or abnormality that would
      explain the patient’s symptoms. I find that there is no other condition or
      abnormality identified by Dr. Tan or revealed in the medical records or the
      testimony here today which would explain her symptoms.

      With regard to causation and the Althen prongs, I have covered the mechanism
      of injury as set forth in the Vaccine Injury Table. With regard to the logical
      sequence of a cause and effect, I find that the totality of the facts and
      circumstances set forth in the exhibits and given here today, that there is
      preponderant evidence of causation, specifically that the Petitioner presented to
      Dr. Tan on April 6th, 2016, and her records show the signs and symptoms of a
      diagnosis of reduced range of motion, pain and diagnosis of left rotator cuff
      syndrome and tendinitis. I find that these are casually related to her flu vaccine
      and that there is preponderant evidence sufficient to fulfill her obligation with
      regard to the presumption established by the Vaccine Injury Table.

      That is the end of my ruling.

      Transcript of July 17, 2018 Hearing, ECF No. 42, at 42-47.

      III.   Closing of the Record Regarding Entitlement

        Following the hearing, the undersigned took judicial notice of two articles
pertaining to causation of vaccine-related shoulder injuries which were filed as court
exhibits. These articles are: B. Atanasoff et al., Shoulder injury related to vaccine
administration (SIRVA), 28 Vaccine 8049 (2010), filed as Court Exhibit I, and M. Bodor
and E. Montalvo, Vaccination Related Shoulder Dysfunction, 25 Vaccine 585 (2007),
filed as Court Exhibit II (ECF No. 45). The parties have been provided until October 5,
2018 to provide any evidence concerning entitlement or any response to the court
exhibits. Id.

      IV.    Conclusion
      In light of all of the above, and in view of the submitted evidence, including
the medical records, credible witness testimony, and findings of fact, the
undersigned finds that the onset of petitioner’s right shoulder injuries was within
48 hours of her October 30, 2015 influenza vaccination.
       A scheduling order has been issued granting parties until October 5, 2018
to submit any additional evidence on entitlement. (ECF No. 45). After the record
closes, the undersigned intends to issue a decision on entitlement based on all
the evidence submitted into the record, and consistent with the findings set forth
in this ruling.

                                            5
       Case 1:17-vv-00413-UNJ Document 47 Filed 10/24/18 Page 6 of 6



IT IS SO ORDERED.
                            s/Nora Beth Dorsey
                            Nora Beth Dorsey
                            Chief Special Master




                                     6
